DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of controlling operation of a washing appliance. This judicial exception is not integrated into a practical application because the steps, as claimed, do not recite/create/require active directives, instruction, or structural limitations to be performed therein. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Applicant has not required steps to be performed wherein an effect is created thereby.  Applicant merely claims that this is displayed, that is displayed, a user is allowed to operate, and something else is displayed; these do not constitute active steps wherein an operation is ultimately performed.  Applicant could simply amend the claims by appropriately claiming steps and including washing appliance operations to be performed.  See MPEP 2106.04(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the washing compliance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the washing compliance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7-10 and 13, these claims are rejected for containing the same indefiniteness issues as claim 6, from which they depend.
Claim 8 recites the limitation "the washing compliance" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160312396 to Cruickshank et al. (Cruickshank).
Regarding claims 1-13, Cruickshank teaches a method of controlling a washing appliance along with washing appliance thereof comprising: displaying on a user interface an estimated duration of a selected washing program, the degree of ecological impact, wherein the user may operate the interface to change a duration of the washing program, displaying the ecological impact caused by the change thereof (paragraph 1, Fig. 4, 5A, 5B, generally); allowing the user to select a pre-set option (paragraph 61); wherein the degree of ecological impact include that of energy and/or water consumption (Fig. 5A, 5B, generally); wherein the user interface include a touch-screen, an operating slider, left-hand direction decreased, right-hand direction increased program duration (Fig. 5A, 5B, generally); wherein the user interface is operated remotely via a wireless communication device (paragraph 88); a washing appliance (paragraphs 1, 35) comprising a user interface, a processing unit, the user interface configured to display an estimated duration of a selected washing program, display a degree of ecological impact, indicate a level of performance and resource consumption, allowing a user to operate the user interface to change the duration of the program, wherein the processing unit adapts the selected program, and displays the degree of ecological impact (Figs. 1-5A, 5B); a computer program comprising computer-executable instructions configured to cause a device to perform steps thereof with a processing unit included therein and a non-transitory computer readable medium (paragraphs 95-96); said appliance being a washing machine (paragraph 93).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711